DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 9/29/2022 has been accepted and entered. Accordingly, claims 1 and 6 have been amended. 
Claim Interpretation and Contingent Limitations
Claims 1-3 are system claims which contain various conditional limitations.
Claim 1:
“The stick-slip occurring when the steering wheel is rotated from either end to center”
Claim 2:
“… the compensation condition is satisfied when a steering angle is not changed and the column torque is equal to or more than a preset column torque setting value while the vehicle travels straight ahead”
Claim 3:
“… the compensation condition is satisfied when a steering angle is equal to or less than a steering angle setting value while the MDPS system is turned off.”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1)-(3) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 1, in limitation (1), the function of “the stick-slip occurring” is contingent on “when the wheel is rotated from either end to center”. However, claim 1 does not require the wheel being rotated from either end to center. Accordingly, any apparatus for compensating for a stick-slip of a MDPS system of a vehicle is sufficient to disclose the limitation of a stick-slip occurring, regardless if the wheel is rotated from either end to center.
Claims 6-8 are method (process) claims which contain various conditional limitations.
Claim 6:
“the stick-slip occurring when the steering wheel is rotated from either end to center”
Claim 7:
“… the preset compensation condition comprises determining that the compensation condition is satisfied when a steering angle is not changed and the column torque is equal to or more than a preset column torque setting value.”
Claim 8:
“… the compensation condition is satisfied when a steering angle is equal to or less than a steering angle setting value while the MDPS system is turned off.”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 7-8 are process claims, Ex Parte Schulhauser applies to limitations (4)-(6). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 7 does not require “when a steering angle is not changed and the column torque is equal to or more than a preset column torque setting value”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“column torque detection unit” in at least claim 1
“vehicle speed sensor” in at least claim 1
“steering angular velocity detection unit” in at least claim 1
“condition determination unit” in at least claim 1
“stick-slip compensation controller” in at least claim 1
“compensation unit” in at least claim 1
“steering angular velocity gain detection unit” in at least claim 4
"column torque gain detection unit” in at least claim 4
“vehicle speed gain detection unit” in at least claim 4
"compensation current output unit” in at least claim 4
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
(1) There is no corresponding structure provided in the specification. 
(2) ¶33 “The vehicle speed sensor 30 may include various types of sensors such as a sensor for detecting vehicle speed using rotation speed of a wheel, a sensor for detecting vehicle speed by measuring an engine RPM (Revolution Per Minute), and a sensor for detecting vehicle speed using the GPS (Global Positioning System).”
(3) There is no corresponding structure provided in the specification. 
(4) There is no corresponding structure provided in the specification. 
(5) There is no corresponding structure provided in the specification. 
(6) There is no corresponding structure provided in the specification. 
(7) There is no corresponding structure provided in the specification. 
(8) There is no corresponding structure provided in the specification.
(9) There is no corresponding structure provided in the specification.
(10) There is no corresponding structure provided in the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-10 are rejected for the following reasons: With respect to claim 1 and similarly claim 6, there is no corresponding structure provided in the specification for “column torque detection unit”, “steering angular velocity detection unit”, “condition determination unit”,  “stick-slip compensation controller”, and “compensation unit”. Claims 2-3 are also rejected for reciting a “condition determination unit” without structure. Claim 4  and similarly claim 9 are rejected for reciting a “steering angular velocity gain detection unit”, “column torque gain detection unit”, “vehicle speed gain detection unit”, and “compensation current output unit” without structure. Claim 5 and similarly claim 10 are rejected for reciting a “compensation unit” without structure.  Claims 2-5 and 7-10 are further rejected on the basis of their dependency.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-10 are rejected for the following reasons: With respect to claim 1 and similarly claim 6, there is no corresponding structure provided in the specification for “column torque detection unit”, “steering angular velocity detection unit”, “condition determination unit”,  “stick-slip compensation controller”, and “compensation unit”. Claims 2-3 are also rejected for reciting a “condition determination unit” without structure. Claim 4  and similarly claim 9 are rejected for reciting a “steering angular velocity gain detection unit”, “column torque gain detection unit”, “vehicle speed gain detection unit”, and “compensation current output unit” without structure. Claim 5 and similarly claim 10 are rejected for reciting a “compensation unit” without structure.  Claims 2-5 and 7-10 are further rejected on the basis of their dependency.
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US20190337562A1)(hereinafter “Endo”) in view of Bremkins (US 20180237056)(hereinafter “Bremkins”), further in view of Pyo (US20140188337A1)(hereinafter “Pyo”).
With respect to claim 1 and similarly 6, 
Endo discloses:
An apparatus for compensating for a stick-slip (Endo ¶57 “set independently by the phase compensation and suppressing the stick-slip”) of a Motor Driven Power Steering
(MDPS) system of a vehicle (Endo ¶2 “an electric power steering apparatus that drives a motor on the basis of a current command value, and assists and controls a steering system”)
comprising:
a column torque detection unit configured to detect column torque applied to a steering shaft as a driver operates a steering wheel; (Endo ¶3 “the column shaft 2 is provided with a torque sensor 10 for detecting a steering torque of the steering wheel”)
a vehicle speed sensor configured to detect vehicle speed; (Endo ¶3 “a vehicle speed V detected by a vehicle speed sensor 12”)
A steering angle sensor which detects a steering angle (Endo ¶3 “a steering angle sensor 14 for detecting a steering angle”)
a condition determination unit configured to determine whether at least one of
 the column torque, 
the vehicle speed 
and the steering angular velocity satisfies a preset compensation condition as a determination result; (Endo ¶55 “In the case of steering very slowly in the vicinity of the on-center, stick-slip can occur in an EPS”)
a stick-slip compensation controller configured to output a compensation current for compensating the stick-slip (Endo ¶61 “The response control section 50 inputs a current command value Irefa generated by compensating a current command value Irefl outputted from the current command value calculating section 31 by means of the compensation signal Csl and the compensation signal Cs2, transforms the current command value Irefa in accordance with a characteristic designed so as to cancel the characteristic of the relative mode by the pole-and-zero cancellation, and outputs the transformed current command value as a current command value Irefb.”)
using at least one of the 
steering angular velocity, (Endo ¶55 “In the case of steering very slowly in the vicinity of the on-center, stick-slip can occur in an EPS”)
the column torque 
and the vehicle speed, 
according to the determination result of the condition determination unit; (Endo ¶56 “the stick-slip occurs in the case of steering very slowly”)
and a compensation unit configured to compensate for an output of an MDPS controller by applying the compensation current to the output of the MDPS controller. (Endo ¶58 “The steering system shown in FIG. 8 comprises two response control sections, the compensation signal from the feedforward control section 40 is inputted into a response control section 51, the compensation signal from the feedback control section 60 is inputted into a response control section 52, and an output data from the response control section 51 and an output data from the response control section 52 are inputted into a subtracting section 347.”; Endo ¶61 “outputs a compensation signal CS1… outputs a compensation signal CS2”)
Endo fails to explicitly disclose:
a steering angular velocity detection unit configured to detect a steering angular velocity of a steering wheel;  
	However, Bremkins, from the same field of endeavor, discloses:
a steering angular velocity detection unit configured to detect a steering angular velocity of a steering wheel;  (Bremkins ¶25 “the motor driver 202 of FIG. 2 receives steering input data (e.g., … steering angle rate… ) from the steering input sensor 110 of FIG. 1 and/or the ECU of the vehicle.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the unit for detecting angular velocity of a steering wheel, as taught by Bremkins, in the system of Endo in order to precisely apply the correct amount of steering assistance by using accurate input data (Bremkins ¶25 “The motor driver 202 determines an assistive torque to be applied to the steering linkage 108 of FIG. 1 based on the steering input data”).
	Endo in view of Bremkins fails to explicitly disclose:
the stick-slip occurring when the steering wheel is rotated from either end to the center;
	However, Pyro from the same field of endeavor, discloses:
the stick-slip occurring when the steering wheel is rotated from either end to the center; (Pyo ¶14 “a catching feeling can be prevented when a driver rotates the steering wheel from the right or left end to the center.”)
Accordingly, it would have been obvious to one of ordinary skill in the art to implement the catch feeling of Pyo when a steering wheel is rotated from one end to the center as a stick-slip condition, with the system of Endo in view of Bremkins, in order to control the amount of current supplied to a motor to adjust the torque of a steering wheel, thus remedying the stick-slip condition and improving drivability (Pyo ¶3 “an electric power steering apparatus which controls a current supplied to a motor to adjust a torque of a steering wheel, thereby solving a catching feeling generated when the steering wheel is rotated from opposite ends to a center”). 


Claim 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Bremkins, further in view of Pyo, and further in view of Nozawa (US20140297123)(hereinafter “Nozawa”).
With respect to claim 2 and similarly 7, 
Endo in view of Bremkins, further in view of Pyo
A determination condition (Endo ¶56 “the stick-slip occurs in the case of steering very slowly”)
Endo in view of Bremkins, further in view of Pyo fails to explicitly disclose:
wherein the condition determination unit determines that the compensation condition is satisfied when a steering angle is not changed
and the column torque is equal to or more than a preset column torque setting value while the vehicle travels straight ahead.
However, Nozawa, from the same field of endeavor, discloses:
wherein the condition determination unit determines that the compensation condition is satisfied when a steering angle is not changed  (Nozawa ¶46 “the driver may apply steering torque Th that is greater than the first threshold value Th1 to the steering wheel 10 even if the vehicle is in the straight-line traveling state”)
and the column torque is equal to or more than a preset column torque setting value while the vehicle travels straight ahead. (Nozawa ¶6 “If the steering torque has an absolute value greater than a threshold value when the vehicle is in a straight-line traveling state, the controller sets the correction value such that the absolute value of the steering torque is reduced.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the condition of an unchanged steering angle, as well as a column torque value equal to or more than a preset column torque setting value, as taught by Nozawa, in the system of Endo in view of Bremkins, further in view of Pyo, in order to mitigate driver discomfort while drivers are in a generally straight driving direction. (Nozawa ¶5 “an electric power steering apparatus that is capable of eliminating a sense of discomfort experienced by the driver during a fine steering operation of the steering wheel.”)

Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Bremkins, further in view of Pyo, further in view of Watanabe (US20200180678)(hereinafter “Watanabe”), and further in view of Sakaguchi (US 20200385052)(hereinafter “Sakaguchi”).
With respect to claim 3 and similarly 8,
Endo in view of Bremkins, further in view of Pyo discloses:
A determination condition (Endo ¶56 “the stick-slip occurs in the case of steering very slowly”)
Endo in view of Bremkins, further in view of Pyo fails to explicitly disclose:
wherein the condition determination unit determines that the compensation condition is satisfied when a steering angle is equal to or less than a steering angle setting value while the MDPS system is turned off.  
However, Watanabe, from the same field of endeavor, discloses:
wherein the condition determination unit determines that the compensation condition is satisfied when steering is equal to or less than a steering setting value while the MDPS system is turned off.  (Watanabe ¶87 “In the present embodiment, when the steering torque is equal to or smaller than the threshold α, the assist control amount is not adjusted. In other words, in the gain map, the range preset as a range in which the driver's operation amount is minute is set as a dead zone in which adjustment of the assist control amount is not performed.”; Watanabe ¶58 “The execution unit 62 executes the steering control based on the control amount obtained by the addition of the addition unit 61. Specifically, the execution unit 62 executes the steering control by controlling the amount of electric power supplied to the motor 14 by the motor drive circuit 63.”; Therefore, if assist control is not performed, then the execution unit does not cause electric power to be supplied to the motor – which means that the MDPS system is turned off.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the compensation condition of a steering value equal to or less than a steering angle setting value while the MDPS system is turned off, as taught by Watanabe, in the system of Endo in view of Bremkins, further in view of Pyo, in order to only provide assistance when necessary – saving energy. (Watanabe ¶56 “That is, in the present embodiment, in the range where the steering torque is equal to or Jess than the threshold a, since the adjustment gain is 1, the assist control amount is not adjusted.”)
Endo in view of Bremkins, further in view of Pyo, and further in view of Watanabe fails to explicitly disclose:
when a steering angle is equal to or less than a steering angle setting value 
However, Sakaguchi, from the same field of endeavor, discloses:
when a steering angle is equal to or less than a steering angle setting value (Sakaguchi ¶150 “The state judging section 370 judges a state of approaching the rack end, which determines increase or decrease in the compensatory assist force, by using the steering angle θ, the steering velocity ω′ and the steering state signal Sc′, and outputs the judged result as a judgment signal Js. Specifically, in the case that the magnitude |θ| of the steering angle is smaller than or equal to the threshold θz, the state judging section 370 sets Js=0”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the conditional of a steering angle being less than a steering angle setting value, as taught by Sakaguchi, in the system of Endo in view of Bremkins, further in view of Pyo, and futher in view of Watanabe, in order to prevent uncomfortable steering feelings for a driver. (Sakaguchi ¶14 “without providing uncomfortable feeling of steering for a driver”)

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Bremkins, further in view of Pyo, further in view of Uryu (US20130179039)(hereinafter “Uryu”), further in view of Fraison (US20200317259)(hereinafter “Fraison”).
With respect to claim 4 and similarly 9,
Hamada in view of Bremkins discloses:
a compensation unit configured to compensate for an output of an MDPS controller by applying the compensation current to the output of the MDPS controller. (Endo ¶58 “The steering system shown in FIG. 8 comprises two response control sections, the compensation signal from the feedforward control section 40 is inputted into a response control section 51, the compensation signal from the feedback control section 60 is inputted into a response control section 52, and an output data from the response control section 51 and an output data from the response control section 52 are inputted into a subtracting section 347.”; Endo ¶61 “outputs a compensation signal CS1… outputs a compensation signal CS2”)
Endo in view of Bremkins, further in view of Pyo fails to explicitly disclose:
a steering angular velocity gain detection unit configured to detect a preset steering angular velocity gain matched with the vehicle speed;
However, Uryu, from the same field of endeavor, discloses:
a steering angular velocity gain detection unit configured to detect a preset steering angular velocity gain matched with the vehicle speed; (Uryu ¶108 “In step 852, it is determined whether or not the steering angular velocity ωp detected by the steering angle sensor 95 is smaller than or equal to a threshold angular ωt The steering angular velocity wp may be detected from the output of the rotation angle sensor 85 instead of the output of the steering angle sensor 95.”; Uryu ¶110 “The sixth embodiment may be combined with the fifth embodiment so that the assist current command means 52 performs the assist current limiting process when the present vehicle speed Vp is lower than or equal to the threshold vehicle speed Vt, and the steering angular velocity ωp is lower than or equal to the threshold steering angular velocity ωt.”)
using the steering angular velocity gain, (Uryu ¶110 “The sixth embodiment may be combined with the fifth embodiment so that the assist current command means 52 performs the assist current limiting process when the present vehicle speed Vp is lower than or equal to the threshold vehicle speed Vt, and the steering angular velocity ωp is lower than or equal to the threshold steering angular velocity ωt”)
and a compensation current output unit configured to calculate a compensation gain (Uryu ¶104 “As shown in FIG. 11, the assist current calculation means 51 calculates the assist current calculation value lC”)
and apply the compensation current by the compensation gain to the compensation unit. (Uryu ¶16 “a drive circuit for driving the power converter apparatus of each of the plurality of the power systems to supply an assist current to the motor in accordance with an assist current command value”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the steering angular velocity gain detection unit, with the system of Endo in view of Bremkins, further in view of Pyo, in order to provide the necessary amount of torque required for either an emergency situation or smooth driving. In an emergency situation a large amount of torque will aid in a driver’s safety.  During smooth driving, a small amount of torque will aid in a driver’s comfort. (Uryu ¶109 “a large amount of the steering assist torque is needed at the time of quickly turning the steering wheel to escape from an emergency situation. On the other hand, when the steering wheel is operated slowly, only a small amount of the steering assist torque is needed”)
Endo in view of Bremkins, further in view of Pyo, and further in view of Uryu fails to explicitly disclose:
a column torque gain detection unit configured to detect a preset column torque gain  matched with the vehicle speed;
a vehicle speed gain detection unit configured to detect a preset vehicle speed gain matched with the vehicle speed;
However, Fraison, from the same field of endeavor, discloses:
a column torque gain detection unit configured to detect a preset column torque gain  matched with the vehicle speed; (Fraison ¶61 “A first area of improving the feeling 5 extends from a predetermined vehicle speed threshold Vvp, equal to 25 km/h, and of a zero-measured steering wheel torque Cvm up to the predetermined steering wheel torque threshold Cvp”)
a vehicle speed gain detection unit configured to detect a preset vehicle speed gain matched with the vehicle speed; (Fraison ¶63 “The gain G varies linearly between 0 and 1 between a measured steering wheel torque Cvm and the predetermined steering wheel torque threshold Cvp, when the vehicle speed Vv is greater than the ascent vehicle speed threshold Vvrt”)
the column torque gain and the vehicle speed gain, (Fraison ¶69 “In a first step, the setpoint monitoring branch determines a deviation motor torque TOL by subtracting, from a signal corresponding to the sum of the measured steering wheel torque and the motor torque RFe, a setpoint steering wheel torque signal Cvc”; Fraison ¶73 “The setpoint monitoring branch 2′ thus calculates the variable deviation motor torque TOLv corresponding to a fraction of a motor torque Cm of an assist motor of an electric power steering”; Fraison ¶74 “Thus, the weight of the setpoint monitoring branch 2′ in the setpoint monitoring varies as a function of the vehicle life conditions characterized by the measured steering wheel torque Cvm and by the vehicle speed Vv”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the column torque detection unit and vehicle speed gain detection unit, as taught by Fraison, in the system of Endo in view of Bremkins, further in view of Pyo, and further in view of Uryu, in order to further accurately assist in driver’s safety and comfort.  (Fraison ¶20 “a column torque gain detection unit configured to detect a preset column torque gain  matched with the vehicle speed”)

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Bremkins, further in view of Pyo, further in view of Kezobo (US11338844)(hereinafter “Kezobo”).
With respect to claim 5 and similarly 10,
Endo in view of Bremkins, further in view of Pyo discloses:
a compensation unit configured to compensate for an output of an MDPS controller by applying the compensation current to the output of the MDPS controller. (Endo ¶58 “The steering system shown in FIG. 8 comprises two response control sections, the compensation signal from the feedforward control section 40 is inputted into a response control section 51, the compensation signal from the feedback control section 60 is inputted into a response control section 52, and an output data from the response control section 51 and an output data from the response control section 52 are inputted into a subtracting section 347.”; Endo ¶61 “outputs a compensation signal CS1… outputs a compensation signal CS2”)
Endo in view of Bremkins, further in view of Pyo fails to explicitly disclose:
wherein the compensation unit adds an output of the compensation unit to the output of the MDPS controller.
However, Kezobo, from the same field of endeavor, discloses:
wherein the compensation unit adds an output of the compensation unit to the output of the MDPS controller. (Kezobo, column 2, lines 60-67, “in that the control apparatus includes an assist torque command calculator to calculate and output an assist torque command signal for making the motor generate the assist torque and a high-frequency compensator to output a high-frequency compensation signal obtained by filtering high-frequency components of the assist torque command signal and multiplying the filtered high-frequency components by a gain”; Kezobo, column 3, lines 1-6, “in that the assist torque command calculator receives a corrected steering torque signal produced by negatively or positively feeding back the high-frequency compensation signal to the steering torque signal and then outputs the assist torque command signal in accordance with the inputted corrected steering torque signal.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement an adding output mechanism to the compensation unit which outputs to an MDPS controller, as taught by Kezobo, in the system of Endo in view of Bremkins, further in view of Pyo, in order to provide the necessary torque required to assist in a driver’s feeling of comfort. (Kezobo, column 1, lines 21-31, “assist torque produced by a motor is provided to the steering system of the vehicle, the assist torque that is substantially proportional to the steering torque is determined and a torque proportional gain (referred to also as an assist gradient), which is an amplification factor for the proportional relationship between the steering torque and the assist torque, is set to a large value, so that the steering power of the driver is reduced and vibration such as an oscillation of the control system, which is caused when the torque proportional gain increases, is suppressed, thereby improving the driver's feeling.”)

Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to claim interpretation and contingent limitations related to claims 7 and 8, Applicant asserts (Amend. 6):
Applicant disagrees that “a structure capable of performing the function of the above cited limitation (1)”, which is now limitation (2) in the newly formed final rejection, “is sufficient to disclose the above cited claim limitations”. The office action attempts to use the concept of contingent claims to interpret features recited in claims 7 and 8. Just because the claims use the word “not”, does not vault them into the category of contingent claims.
However, contingent limitations do not encompass the entirety of claims 7 and 8. It just means that the conditions of “when a steering angle is not changed and the column torque is equal to or more than a preset column torque setting value” in claim 7, and “when a steering angle is equal to or less than a steering angle setting value while the MDPS system is turned off” in claim 8, are not required. Regarding the use of the word “not”, this is not as relevant as the words “when” and “while”. The words “when” and “while” are the words which suggest contingent limitations.
With respect to 35 U.S.C. 112(f) claim interpretation, as well as 35 U.S.C. 112(a) and 112(b) rejections related to claims 1-10, with respect to insufficient structure, Applicant asserts (Amend. 6-7)
The structure for the units recited are found in paragraph 30 of the specification.
Page 30 of the specification reads: “As is customary in the field, some exemplary embodiments are described and illustrated in the accompanying drawings in terms of functional blocks, units, and/or modules. Those skilled in the art will appreciate that these blocks, units, and/or modules are physically implemented by electronic ( or optical) circuits, such as logic circuits, discrete components, microprocessors, hard-wired circuits, memory elements, wiring connections, and the like, which may be formed using semiconductor-based fabrication techniques or other manufacturing technologies. In the case of the blocks, units, and/or modules being implemented by microprocessors or other similar hardware, they may be programmed and controlled using software (e.g., microcode) to perform various functions discussed herein and may optionally be s driven by firmware and/or software. It is also contemplated that each block, unit, and/or module may be implemented by dedicated hardware, or as a combination of dedicated hardware to perform some functions and a processor (e.g., one or more programmed microprocessors and associated circuitry) to perform other functions. Also, each block, unit, and/or module of some exemplary embodiments may be physically separated into two or more interacting and discrete blocks, units, and/or modules without departing from the scope of the inventive concepts. Further, the blocks, units, and/or modules of some exemplary embodiments may be physically combined into more complex blocks, units, and/or modules without departing from the scope of the inventive concepts.”
This is too general and not specific enough to encompass structure for specific units.
	With respect to 35 U.S.C. 103 rejections related to independent claim 1 and similarly 6, Applicant asserts (Amend. 8-10)
	The previously recited prior art does not disclose the newly amended claim language of “the stick-slip occurring when the steering wheel is rotated from either end to the center”. The previously recited prior art, Hamada, does not disclose a parameter related to “stick-slip”.  Therefore, Hamada fails to disclose the limitation: “a stick-slip compensation controller configured to output a compensation current for compensating the stick-slip using at least one of the steering angular velocity, the column torque and the vehicle speed, according to the determination result of the condition determination unit, the stick-slip occurring when the steering wheel is rotated from either end to the center”. Bremkins discloses receiving steering input data form the steering input sensor that is used to determine an assistive torque, but this information is not used in a condition determination unit to satisfy a preset compensation condition as a determination result. Furthermore, Hamada does not disclose a compensation controller configured to output a compensation current. Hamada discloses a “current control state signal”, but this “current” is akin to the word “present” or “now”. This is not the same as an electrical current. Furthermore, the limitation of a “power conversion circuit unit 16 is a unit that controls power (current) flowing in the coil of the electric motor”, which describes power (current) flowing in the coil of an electric motor, is not the same as a “stick-slip compensation controller configured to output a compensation current”. Lastly, Hamada discloses the conditional limitation of “on the basis of these detection values” and “on the basis of the calculate drive operation amount”. These bases are not the same as “by applying the compensation current to the output of the MDPS controller”.
	With respect to the newly amended claim language, “the stick-slip occurring when the steering wheel is rotated from either end to the center”; Pyo discloses this in combination with Endo and Bremkins:
the stick-slip occurring when the steering wheel is rotated from either end to the center; (Pyo ¶14 “a catching feeling can be prevented when a driver rotates the steering wheel from the right or left end to the center”). It would have been obvious to one of ordinary skill in the art to implement the catch feeling of Pyo when a steering wheel is rotated from one end to the center as a stick-slip condition, with the system of Endo in view of Bremkins, in order to control the amount of current supplied to a motor to adjust the torque of a steering wheel, thus remedying the stick-slip condition and improving drivability (Pyo ¶3 “an electric power steering apparatus which controls a current supplied to a motor to adjust a torque of a steering wheel, thereby solving a catching feeling generated when the steering wheel is rotated from opposite ends to a center”).  Furthermore, the stick-slip occurring does not require “when the steering wheel is rotated from either end to the center”. Resultantly, only a stick-slip needs to occur, which Endo already discloses (Endo ¶56 “the stick-slip occurrs”). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1)-(3) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Ex Parte Schulhauser applies to limitations (4)-(6). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
With respect to the limitation “a stick-slip compensation controller configured to output a compensation current for compensating the stick-slip using at least one of the steering angular velocity, the column torque and the vehicle speed, according to the determination result of the condition determination unit, the stick-slip occurring when the steering wheel is rotated from either end to the center”, Endo in view of Bremkins, further in view of Pyo discloses this:
a stick-slip compensation controller configured to output a compensation current for compensating the stick-slip (Endo ¶61 “The response control section 50 inputs a current command value Irefa generated by compensating a current command value Irefl outputted from the current command value calculating section 31 by means of the compensation signal Csl and the compensation signal Cs2, transforms the current command value Irefa in accordance with a characteristic designed so as to cancel the characteristic of the relative mode by the pole-and-zero cancellation, and outputs the transformed current command value as a current command value Irefb.”)
using at least one of the 
steering angular velocity, (Endo ¶55 “In the case of steering very slowly in the vicinity of the on-center, stick-slip can occur in an EPS”)
the stick-slip occurring when the steering wheel is rotated from either end to the center; (Pyo ¶14 “a catching feeling can be prevented when a driver rotates the steering wheel from the right or left end to the center.”)
	With respect to a condition determination unit, Endo in view of Bremkins, further in view of Pyo discloses this: 
a condition determination unit configured to determine whether at least one of
and the steering angular velocity satisfies a preset compensation condition as a determination result; (Endo ¶55 “In the case of steering very slowly in the vicinity of the on-center, stick-slip can occur in an EPS”)
	With respect to a compensation controller configured to output a compensation current, Endo in view of Bremkins, further in view of Pyo discloses this:
a stick-slip compensation controller configured to output a compensation current for compensating the stick-slip (Endo ¶61 “The response control section 50 inputs a current command value Irefa generated by compensating a current command value Irefl outputted from the current command value calculating section 31 by means of the compensation signal Csl and the compensation signal Cs2, transforms the current command value Irefa in accordance with a characteristic designed so as to cancel the characteristic of the relative mode by the pole-and-zero cancellation, and outputs the transformed current command value as a current command value Irefb.”)
	With respect to applying the compensation current to the output of the MDPS controller, Endo, in view of Bremkins, further in view of Pyo discloses this:
and a compensation unit configured to compensate for an output of an MDPS controller by applying the compensation current to the output of the MDPS controller. (Endo ¶58 “The steering system shown in FIG. 8 comprises two response control sections, the compensation signal from the feedforward control section 40 is inputted into a response control section 51, the compensation signal from the feedback control section 60 is inputted into a response control section 52, and an output data from the response control section 51 and an output data from the response control section 52 are inputted into a subtracting section 347.”; Endo ¶61 “outputs a compensation signal CS1… outputs a compensation signal CS2”; Endo ¶3 “The electric power is supplied to a control unit (ECU) 30 for controlling the electric power steering apparatus from a battery 13, and an ignition key (IG) signal is inputted into the control unit 30 through an ignition key 11. The control unit 30 calculates a current command value of an assist (steering assist) command on the basis of a steering torque Ts detected by the torque sensor 10 and a vehicle speed V detected by a vehicle speed sensor 12, and controls a current supplied to the motor 20 for the EPS by means of a voltage control command value Vref obtained by performing compensation or the like to the current command value.”)
With respect to dependent claims stemming from independent claims 1-6, Applicant asserts (Amend. 10-11)
Dependent claims are allowable because previously recited prior art does not disclose limitations of the independent claims which encompass newly amended claim language.
However, Endo in view of Bremkins, further in view of Pyo disclose the limitations of independent claims 1 and 6:
An apparatus for compensating for a stick-slip (Endo ¶57 “set independently by the phase compensation and suppressing the stick-slip”) of a Motor Driven Power Steering
(MDPS) system of a vehicle (Endo ¶2 “an electric power steering apparatus that drives a motor on the basis of a current command value, and assists and controls a steering system”)
comprising:
a column torque detection unit configured to detect column torque applied to a steering shaft as a driver operates a steering wheel; (Endo ¶3 “the column shaft 2 is provided with a torque sensor 10 for detecting a steering torque of the steering wheel”)
a vehicle speed sensor configured to detect vehicle speed; (Endo ¶3 “a vehicle speed V detected by a vehicle speed sensor 12”)
A steering angle sensor which detects a steering angle (Endo ¶3 “a steering angle sensor 14 for detecting a steering angle”)
a condition determination unit configured to determine whether at least one of
the steering angular velocity satisfies a preset compensation condition as a determination result; (Endo ¶55 “In the case of steering very slowly in the vicinity of the on-center, stick-slip can occur in an EPS”)
a stick-slip compensation controller configured to output a compensation current for compensating the stick-slip (Endo ¶61 “The response control section 50 inputs a current command value Irefa generated by compensating a current command value Irefl outputted from the current command value calculating section 31 by means of the compensation signal Csl and the compensation signal Cs2, transforms the current command value Irefa in accordance with a characteristic designed so as to cancel the characteristic of the relative mode by the pole-and-zero cancellation, and outputs the transformed current command value as a current command value Irefb.”)
using at least one of the 
steering angular velocity, (Endo ¶55 “In the case of steering very slowly in the vicinity of the on-center, stick-slip can occur in an EPS”)
according to the determination result of the condition determination unit; (Endo ¶56 “the stick-slip occurs in the case of steering very slowly”)
and a compensation unit configured to compensate for an output of an MDPS controller by applying the compensation current to the output of the MDPS controller. (Endo ¶58 “The steering system shown in FIG. 8 comprises two response control sections, the compensation signal from the feedforward control section 40 is inputted into a response control section 51, the compensation signal from the feedback control section 60 is inputted into a response control section 52, and an output data from the response control section 51 and an output data from the response control section 52 are inputted into a subtracting section 347.”; Endo ¶61 “outputs a compensation signal CS1… outputs a compensation signal CS2”; Endo ¶3 “The electric power is supplied to a control unit (ECU) 30 for controlling the electric power steering apparatus from a battery 13, and an ignition key (IG) signal is inputted into the control unit 30 through an ignition key 11. The control unit 30 calculates a current command value of an assist (steering assist) command on the basis of a steering torque Ts detected by the torque sensor 10 and a vehicle speed V detected by a vehicle speed sensor 12, and controls a current supplied to the motor 20 for the EPS by means of a voltage control command value Vref obtained by performing compensation or the like to the current command value.”)
a steering angular velocity detection unit configured to detect a steering angular velocity of a steering wheel;  (Bremkins ¶25 “the motor driver 202 of FIG. 2 receives steering input data (e.g., … steering angle rate… ) from the steering input sensor 110 of FIG. 1 and/or the ECU of the vehicle.”)
the stick-slip occurring when the steering wheel is rotated from either end to the center; (Pyo ¶14 “a catching feeling can be prevented when a driver rotates the steering wheel from the right or left end to the center.”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667